DETAILED ACTION
	Claims 1, 2, 5-7, 11, 12 and 15-17 are amended.
	Claims 10, 20, 22, 24, 26 and 28 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments and amendments filed on 4/6/22 have been fully considered, however they are not persuasive.  The reasons set forth below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10-12, 15-17, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US (20190037409 - having  provisional application No. 62/306738) and in further view of Shimojou et al US (20200187182).  

(Currently Amended) Regarding claim 1, Wang et al teaches, a network slice selection method, comprising: receiving, by a terminal device, signaling from a core network device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); generating, by the terminal device, a first message, wherein the first message comprises (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages) sending, by the terminal device, the first message to the core network device, wherein the first message requests the core network device to select the first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); and after sending the first message to the core network device, receiving, by the terminal device, a second message from the core network device, wherein the second message indicates a second network slice selected by the core network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier); determining, by the terminal device based on the mapping relationship, a first network slice corresponding to a service initiated by the terminal device (see Fig. 15 and paragraph [0098], the mapping relationship is used to find corresponding service and network slice).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Currently Amended) Regarding claim 2, Wang et al teaches, wherein the signaling comprises any one of the following: a radio resource control message, a non- access stratum message, or a medium access control layer message (see paragraph [0059] of provisional).
(Currently Amended) Regarding claim 5, Wang et al teaches, wherein the method further comprises: receiving, by the terminal device, a fourth message from the a radio access network device, wherein the fourth message comprises access barring information corresponding to each of at least one network slice (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information); and learning of, by the terminal device based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier (see paragraph [0042] and [0045] of provisional); identifying an accessible network slice indicated by the preconfigured network slice identifier; and retaining an identifier of the accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Currently Amended) Regarding claim 6, Wang et al teaches, a network slice selection method, comprising: sending, by a core network device, signaling to a terminal device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); receiving, by the core network device, a first message from the terminal device, wherein: the first message requests the core network device to select a first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message), the first message (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information ; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages), and the first network slice corresponds to a service initiated by the terminal device based on the mapping relationship (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); after receiving the first message from the terminal device selecting, by the network device, a second network slice for the terminal device based on the first information; and sending, by the core network device, a second message to the terminal device, wherein the second message indicates the second network slice selected by the network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier).Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Currently Amended) Regarding claim 7, Wang et al teaches, wherein the signaling comprises any one of the following: a radio resource control message, a non- access stratum message, or a medium access control layer message (see paragraph [0059] of provisional).
 (Currently Amended) Regarding claim 11, Wang et al teaches, an apparatus for a terminal device, comprising at least one processor, and an interface circuitry, wherein the at least one processor is configured to execute program to cause the terminal device to perform operations comprising: receiving, over the interface circuitry, signaling from a core network device, wherein the signaling comprises a mapping relationship between a service and a network slice (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); generating, (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information; The WTRU may provide the connected RAN ID, the RAT ofthe connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages); sending, over the interface circuitry, the first message to the core network device, wherein the first message requests the network device to select the first network slice for the terminal device (see paragraph 0046] of provisional: The network function that receives the message may either select an appropriate network slice for the WTRU or it will return the available network slice information to the WTRU in a response message); and after sending the first message to the core network device, receiving, over the interface circuitry, a second message from the core network device, wherein the second message indicates a second network slice selected by the core network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier); determining, by the terminal device based on the mapping relationship, a first network slice corresponding to a service initiated by the terminal device (see Fig. 15 and paragraph [0098], the mapping relationship is used to find corresponding service and network slice).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Currently Amended) Regarding claim 12, Wang et al teaches, wherein or a medium access control layer message (see paragraph [0059] of provisional).
(Previously Presented) Regarding claim 15, Wang et al teaches, wherein the at least one processor is further configured to execute program to cause the terminal device to perform operations comprising: receiving a fourth message from a radio access network device, wherein the fourth message comprises access barring information corresponding to each of at least one network slice (see paragraphs [0034]-[0041] of provisional: The RAN may broadcast the information using air interface signaling (e.g., such as system information and/or beacon message). The broadcast network slice information for a particular network slice may include one or more of the following example fields: an identifier of the network slice, priority of the network slice, service class(es) served by the network slice, target device class, QoS targets, mobility support, security service, charging information, and/or performance information); learning of, based on the fourth message, access barring information corresponding to a network slice indicated by a preconfigured network slice identifier (see paragraphs [0042] and [0045]  of provisional); identifying an accessible network slice indicated by the preconfigured network slice identifier; and retaining an identifier of the accessible network slice (see paragraphs [0042] and [0045]  of provisional).
(Currently Amended) Regarding claim 16, Wang et al teaches, an apparatus for a core network device, comprising at least one processor, and an interface circuitry, wherein the at least one processor is configured to execute program to cause the core network device to perform operations comprising: sending, (see paragraphs [0034]-[0042] of provisional: the RAN broadcasts information about available network slices which can include service information to WTRUs); receiving, over the interface circuitry, a first message from the terminal device, wherein the first message requests the core network device to select a first network slice for the terminal device, wherein: the first message comprises (see paragraph [0046] of provisional: an initial network message includes desired services and network slice information ; The WTRU may provide the connected RAN ID, the RAT of the connected RAN, selected PLMN, desired services or other information related to network slice selection in the initial network messages); after receiving the first message from the terminal device, selecting a second network slice for the terminal device based on the first message; and sending, over the interface circuitry, a second message to the terminal device, wherein the second message indicates the second network slice selected by the network device for the terminal device (see paragraphs [0034], [0049] of provisional: the WTRU is sent information about additional slices; The additional network slice information may be provided by the RAN). Although Wang teaches the limitations above they fail to explicitly teach a service application identifier, and that service application identifier being mapped to the network slice identifier as further recited in the claim.  Conversely Shimojou et al teaches such limitations; wherein the mapping relationship comprises a service application identifier of the service and a network slice identifier of the network slice corresponding to the service (see Fig. 5 and paragraphs [0066]-[0067], a mapping table is shown in Fig. 5 which stores an NW slice ID along with corresponding functions and SLA-SL (service identifier).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Wang et al with the service application identifier as taught by Shimojou et al.  The motivation for this would have to effectively utilize resources when allocating network slices (see paragraph [0011]).
(Currently Amended) Regarding claim 17, Wang et al teaches, wherein or a medium access control layer message (see paragraph [0059] of provisional).
(Previously Presented) Regarding claim 21, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049]).
 (Previously Presented) Regarding claim 23, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049] of provisional).
 (Previously Presented) Regarding claim 25, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049] of provisional).
 (Previously Presented) Regarding claim 27, Wang et al teaches, wherein the second network slice is different from the first network slice (see paragraph [0049]).

Remarks
	The Applicant argues:
		The amendments of “core network device” overcome the prior art of record.
	In response, the Examiner respectfully submits:
		The term “core network device” is very broad especially in light of the Applicant’s specification.  Specifically looking at paragraph [0219], of Applicants Specification, states “A wireless terminal device may communicate with one or more core networks by using the RAN.”  Further Drawing 1 of Applicants Specification clearly shows a RAN network must be in between the terminal devices and the core network components.  Therefore, it seems a RAN device can also be a core network device and a critical part of the Core Network, as the claim language and specification does not make a distinction between a RAN network and core network as Applicant is arguing.  Upon further review of Applicants Specification there is subject matter discussing tunneling directly between the core network and access network device, however the claim language does not recite this, the Examiner suggests incorporating this feature to further prosecution and overcome the prior art of record. Therefore the rejection is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478